DETAILED ACTION
In response to communication filed on 12/18/2020.
Claims 1-30 are pending.
Claims 1-12,15-26,29 and 30 are rejected.
Claims 13,14,27 and 28 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 23 are objected to because of the following informalities: the limitation “receive, at the first UE, anchor-assisted sensing information from at least one anchor UE to assist the first UE in resource selection for transmitting from the first UE the sidelink data to the one or more second UEs comprises” appears to further limit the receive step with a comprises limitation, however there is no other limitations and creates confusion.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  the claim limitation “An apparatus for wireless communications, comprising: at least one processor; and and memory,” which comprises a second “and” statement and appears to be a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6,8,18-20,22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6 and 20, the limitation “the one or more search spaces configured for the first UE” lacks antecedent basis and is unclear to whether this is the claimed search space configured for sidelink communication with one or more second UEs.
Regarding claims 6 and 20, the limitation “determine the search space associated with the one or more second UE” lacks antecedent basis and is unclear to whether the search space is supposed to be a different search space from the first UE.
Regarding claims 8 and 22, the limitation “determine the search space associated with the one or more second UE” lacks antecedent basis and is unclear to whether the search space is supposed to be a different search space from the first UE.
Regarding claim 18, the limitation “the subset of subchannel” lacks antecedent basis and is unclear to whether this is supposed to further limit the subset of resources previously defined in claim  15.  For the purposes of examination, the limitation will be interpreted as the subset of resources.
Regarding claim 19, the limitation “the subset of subchannel” lacks antecedent basis and is unclear to whether this is supposed to further limit the subset of resources previously defined in claim  15.  For the purposes of examination, the limitation will be interpreted as the subset of resources.
Regarding claim 26, the limitation “the subset of subchannels” lacks antecedent basis and is unclear to whether this is supposed to further limit the subset of resources previously defined in claim  15.  For the purposes of examination, the limitation will be interpreted as the subset of resources.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1,3,4,15,17,18,29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US Pub. 2020/0029245)(K1 hereafter) in view of Selvanesan et al. (US Pub. 2021/0243762)(S1 hereafter).

Regarding claims 1,15,29 and 30, K1 teaches an apparatus for wireless communications [refer Fig. 2; 200], comprising: 
at least one processor [refer Fig. 2; 204E]; and 
memory coupled to the at least one processor [refer Fig. 2; 204G], the memory including instructions executable by the at least one processor [paragraph 0052] to cause the apparatus to: 
configure, at a first user equipment (UE)[refer Fig. 1; 101], a search space for sidelink communication with one or more second UEs [refer Fig. 1; 102](a base station or network device can enable generation and processing of configurable search space and related resources for one or more UEs)[paragraph 0080], and a subset of resources from a resource pool (UEs are configured to select resources within a set of resources, known as resource pools, and the UE monitors one or several resource pools)[paragraph 0159]; 
determine, at the first UE, a first congestion control metrics for the subset of resources prior to initiating data transmission from the first UE to the one or more second UEs [paragraph 0158]; and 
transmit from the first UE a sidelink data to the one or more second UEs over the subset of resources based on the first congestion control metrics for the subset of resources (channel busy ratio (CBR) measurements are made across multiple pools of resources to enable resource pool selection for V2V, P2V, V2P (i.e. sidelink) transmissions [paragraph 0162], evaluation of CBR values are used to decide what to do prior to packet transmission in case of congestion control [paragraph 0164]).  
However K1 fails to disclose the search space is a subset of resources from a resource pool and transmitting sidelink data over the subset resources within the search space.
S1, in the field of V2X resource pool design [refer Abstract], discloses bandwidth parts that comprise of control resource sets for user specific or common search spaces that are used to handle unicast and broadcast communications [paragraph 0197], resource pools may be defined by the one or more bandwidth parts [paragraph 0209].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for resource pool selection in accordance to congestion measurements to incorporate the identification of sets of resources for search spaces within resource pools as taught by S1.  One would be motivated to do so to provide improved identification of resource pools for sidelink communications [refer S1; Abstract].

Regarding claims 3 and 17, K1, in view of S1, teaches the first congestion control metrics is one or both of calculating channel busy ratio (CBR) or channel occupancy ratio (CR) for each search space in which the UE may transmit sidelink communications (congestion control is based on two main measurements, channel busy ratio and occupancy ratio)[paragraph 0152].  

Regarding claims 4 and 18, K1 teaches the processor configured to execute the instructions to determine the first congestion control metrics for the subset of subchannel (i.e. resources) [paragraph 0150] is further configured to execute the instructions to: determine the first congestion control metric for a first resource pool of a plurality of resource pools that the first UE is configured for sidelink communication [paragraph 0159]; and 
determining a second congestion control metric for a second resource pool from the plurality of resource pools that the first UE is configured for sidelink communication (parameters, such as CBR/CR can be measured with or among multiple resource pools, the UE can monitor one or several resource pools and select resources in different pools)[paragraph 0159].  
However K1 fails to disclose a first search space of a plurality of search spaces and a second search space from the plurality of search spaces.
S1, in the field of V2X resource pool design [refer Abstract], discloses bandwidth parts that comprise of control resource sets for user specific or common search spaces that are used to handle unicast and broadcast communications [paragraph 0197], resource pools may be defined by the one or more bandwidth parts [paragraph 0209].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for resource pool selection in accordance to congestion measurements to incorporate the identification of sets of resources for search spaces within resource pools as taught by S1.  One would be motivated to do so to provide improved identification of resource pools for sidelink communications [refer S1; Abstract].

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1, as applied to claims 1 and 15, in further view of Huang et al. (US Pub. 2021/0227604)(H1 hereafter).

Regarding claims 2 and 16, K1 fails to disclose receive, at the first UE, a second congestion control metrics for the subset of resources within the configured search space that are measured by the one or more second UE; and 
select resources within the subset of resources based in part on one or both of the first congestion control metrics measured by the first UE or the second congestion control metrics measured by the one or more second UE.  
H1 discloses a first device can determine and/or derive channel congestion conditions for a first sidelink resource pool during wake up and channel congestion conditions may correspond to a measure of a resource pool during wake up time of a second device [paragraph 0363], the first device when establishing a link with the second device, the second device can transmit configuration and/or information to the first device [paragraph 0365].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for measuring and updating CBR/CR metrics prior to packet transmission [refer K1; paragraph 0163] to incorporate the reception of information from other devices upon wake up for use in measuring congestion of sidelink resources as taught by H1.  One would be motivated to do so to provide increased efficiency between devices [refer H1; paragraph 0579].

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1, as applied to claims 1 and 15, in further view of Hui et al. (US Pub. 2021/0144726)(H2 hereafter).

Regarding claims 5 and 19, K1 fails to disclose the processor configured to execute the instructions to determine the first congestion control metrics for the subset of subchannel (i.e. resources) is further configured to execute the instructions to: determine the first congestion control metric for a first search space from a plurality of search spaces that the first UE is configured for sidelink communication.
S1, in the field of V2X resource pool design [refer Abstract], discloses bandwidth parts that comprise of control resource sets for user specific or common search spaces that are used to handle unicast and broadcast communications [paragraph 0197], resource pools may be defined by the one or more bandwidth parts [paragraph 0209].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for resource pool selection in accordance to congestion measurements [refer K1; Abstract] to incorporate the identification of sets of resources for search spaces within resource pools as taught by S1.  One would be motivated to do so to provide improved identification of resource pools for sidelink communications [refer S1; Abstract].
However K1 fails to disclose determining an average congestion control metric for a plurality of second search spaces from the plurality of search spaces that the first UE is configured for sidelink communication.  
H2 discloses that a wireless device when triggered for radio resource selection for sidelink transmission may determine measurement results to use, such as an average of the CBR measurement results [paragraph 0264].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 to incorporate the calculation of an average of measurement results for CBR (i.e. congestion control metrics) as taught by H2.  One would be motivated to do so to provide measurement results that would help with resource selection [refer H2; paragraph 0264].

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1, as applied to claims 1 and 15, in further view of Meng et al. (US Pub. 2016/0037494)(M1 hereafter).

Regarding claims 8 and 22, K1 teaches perform channel sensing for the subset of resources [paragraph 0106].
However, K1 fails to disclose the processor configured to execute the instructions to determine the search space associated with the one or more second UE is further configured to execute the instructions to: determine the search space associated with the one or more second UE; and 
perform channel sensing for the subset of resources that is different from the search space associated with the one or more second UE.  
M1 discloses that higher layer signaling can be provided that allocates corresponding UE specific search spaces, in which each UE specific search space is different for each UE, the UE may receive configurations from the network based on various signaling mechanisms [paragraph 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for the enabling and generation of configurable search spaces for UEs [refer K1; paragraph 0080] to incorporate the configuring of and distribution of different UE specific search spaces for each UE as taught by M1.  One would be motivated to do so to provide the use of a known technique with regards to establishing search spaces that would yield predictable results, such as different search spaces per UE.

Claims 9-12 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of S1, as applied to claims 1 and 15, in further view of Lou et al. (WO 2021/098126)(L1 hereafter).

Regarding claims 9 and 23, K1 fails to disclose the processor configured to execute the instructions to transmit from the first UE a sidelink data to the one or more second UEs is further configured to execute the instructions to: receive, at the first UE, anchor-assisted sensing information from at least one anchor UE to assist the first UE in resource selection for transmitting from the first UE the sidelink data to the one or more second UEs comprises.  
	L1 discloses that a UE may serve as an anchor user equipment and provide in assisting in allocating sidelink resources for another UE [page 9; last paragraph;  “As further shown by 204 of FIG. 2, the UE 124 may receive the sidelink message indicating that the UE 102 is serving as an anchor user equipment. Upon receiving the sidelink message, the UE 124 may transmit to a request message requesting for assisting in allocating sidelink resources for the UE 124 to the UE 102 (206).”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing resource allocation based upon congestion measurements to incorporate anchor assisted resource allocation as taught by L1.  One would be motivated to do so to provide a means of improving performance in a wireless system [refer L1; page 4; “The technology and examples of implementation and/or embodiments in this disclosure can be used to improve performance in wireless communication systems.”].
	
Regarding claims 10 and 24, K1 teaches anchor assistance information includes one or more of channel measurements of the search space, receiver UE congestion control metrics, reference signal received power (RSRP), or received signal strength indicator (RSSI).  
	L1 discloses that a UE may serve as an anchor user equipment and provide in assisting in allocating sidelink resources for another UE [page 9; last paragraph;  “As further shown by 204 of FIG. 2, the UE 124 may receive the sidelink message indicating that the UE 102 is serving as an anchor user equipment. Upon receiving the sidelink message, the UE 124 may transmit to a request message requesting for assisting in allocating sidelink resources for the UE 124 to the UE 102 (206).”], request messages can comprise of power saving information, sidelink quality of service information, and coverage state information [page 9; last paragraph; “The request message may include, for example, an identifier of the UE 124, power saving information of the UE 124, sidelink destination index or destination identity to be used by the UE 124 in sidelink transmission, sidelink source index or source identity to be used by the UE 124 in sidelink transmission, sidelink quality of service information to be used by the UE 124 in sidelink transmission, coverage state information indicating that the UE 124 is in coverage or out of  coverage of any wireless access network node”.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing resource allocation based upon congestion measurements to incorporate anchor assisted resource allocation as taught by L1.  One would be motivated to do so to provide a means of improving performance in a wireless system [refer L1; page 4; “The technology and examples of implementation and/or embodiments in this disclosure can be used to improve performance in wireless communication systems.”].

Regarding claims 11 and 25, K1 fails to disclose the anchor-assisted sensing information is received at the first UE during periodic transmission as a groupcast message.  
	L1 discloses that a UE may serve as an anchor user equipment and provide in assisting in allocating sidelink resources for another UE [page 9; last paragraph;  “As further shown by 204 of FIG. 2, the UE 124 may receive the sidelink message indicating that the UE 102 is serving as an anchor user equipment. Upon receiving the sidelink message, the UE 124 may transmit to a request message requesting for assisting in allocating sidelink resources for the UE 124 to the UE 102 (206).”], a UE can receive sidelink messages from a plurality of UEs in a group (i.e. groupcast)[page 14 last paragraph; page 15, first paragraph; “Additionally or optionally, such a sidelink message may include an indication whether the user equipment sending the sidelink message is a group header of sidelink communication group. Then, based on the sidelink messages, the UE 124 may identify which one of the plurality of user equipments is a group header of a sidelink communication group of which the UE 124 is a member”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing resource allocation based upon congestion measurements to incorporate anchor assisted resource allocation as taught by L1.  One would be motivated to do so to provide a means of improving performance in a wireless system [refer L1; page 4; “The technology and examples of implementation and/or embodiments in this disclosure can be used to improve performance in wireless communication systems.”].

Regarding claims 12 and 26, K1 teaches changes that exceed a threshold for congestion control metrics for the subset of subchannels (if a density of UEs in an area exceed a threshold amount, a number of resources allocated to each UE to control transmission power or other parameters are allocated and referred to as congestion control)[paragraph 0150].
However K1 fails to disclose the anchor-assisted sensing information is received at the first UE during aperiodic transmission (i.e. non-scheduled) based on changes that exceed a threshold for congestion control metrics for the subset of subchannels.  
	L1 discloses that a UE may serve as an anchor user equipment and provide in assisting in allocating sidelink resources for another UE [page 9; last paragraph;  “As further shown by 204 of FIG. 2, the UE 124 may receive the sidelink message indicating that the UE 102 is serving as an anchor user equipment. Upon receiving the sidelink message, the UE 124 may transmit to a request message requesting for assisting in allocating sidelink resources for the UE 124 to the UE 102 (206).”], a UE can receive sidelink messages from a plurality of UEs in a group (i.e. groupcast)[page 14 last paragraph; page 15, first paragraph; “Additionally or optionally, such a sidelink message may include an indication whether the user equipment sending the sidelink message is a group header of sidelink communication group. Then, based on the sidelink messages, the UE 124 may identify which one of the plurality of user equipments is a group header of a sidelink communication group of which the UE 124 is a member”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of K1 for providing resource allocation based upon congestion measurements to incorporate anchor assisted resource allocation as taught by L1.  One would be motivated to do so to provide a means of improving performance in a wireless system [refer L1; page 4; “The technology and examples of implementation and/or embodiments in this disclosure can be used to improve performance in wireless communication systems.”].


Allowable Subject Matter
Claims 13,14,27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious the following limitations:
In part of determining a first congestion control metric, determining a search space associated with one or more second UE and performing channel sensing for a subset of resources within the one or more search spaces configured for a first UE that overlap at least partially the search space associated with the second UE, as indicated in claims 6 and 20, and
receiving, at a first UE, resource information that originates at a third UE and is relayed to the first UE via one or more second UEs, the resource information is used by the first UE in resource selection for transmitting from the first UE the sidelink data to the one or more second UEs, as indicated in claims 13 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412